Citation Nr: 1034868	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), for the period 
prior to June 29, 2006 and to a disability rating in excess of 70 
percent for PTSD thereafter.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from August 2003 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

The Veteran, in his January 2005 and December 2007 VA Form 9, 
Appeal to Board of Veterans' Appeals, indicated that he desired a 
hearing before the Board in order to present testimony on the 
issues on appeal.  However, the Veteran subsequently withdrew his 
requests for a hearing, in April 2010.  38 C.F.R. § 20.704(e).  
Accordingly, adjudication of the Veteran's appeal will proceed at 
this time.

The January 2007 rating decision also granted an increased, 70 
percent disability evaluation for PTSD, effective June 29, 2006.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is presumed 
to be seeking the highest possible rating, unless he expressly 
indicates otherwise).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, no worse than Level I 
hearing acuity in the right ear and Level I hearing acuity in the 
left ear has been demonstrated.

2.  VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the Veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  

3.  Throughout the rating period prior to June 29, 2006, the 
Veteran's PTSD was manifested by anxiety, irritability, and 
periodic nightmares, but did not cause impaired speech, memory, 
or thought processes; there were no objective indications of 
panic attacks, suicidal or homicidal ideations, or hallucinations 
or delusions.

4.  Throughout the rating period since June 29, 2006, the 
Veteran's PTSD causes depression, irritability, anxiety, and 
impaired sleep, but his PTSD does not cause suicidal or homicidal 
ideation, obsessive rituals, impaired thought processes, 
delusions or hallucinations, disorientation, or neglect of 
personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The requirements are not met for a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2009).

2.  There is no legal basis for the assignment of an initial 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (as in effect prior to 
and from June 23, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the period prior to June 29, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

4.  The criteria for an evaluation in excess of 70 percent for 
PTSD, for the period since June 29, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2003 rating decision on appeal granted the 
Veteran's claims of entitlement to service connection for 
tinnitus, bilateral hearing loss and PTSD, such claims are now 
substantiated.   As such, his filing of a notice of disagreement 
as to the initial rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

VA issued a VCAA notice letter, dated in April 2003, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a May 2008 letter from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Analysis

Tinnitus

The Veteran requested an evaluation in excess of 10 percent for 
tinnitus, specifically a 10 percent evaluation for each ear.  The 
August 2003 rating decision granted service connection for this 
condition and assigned a 10 percent disability rating 
retroactively effective from April 10, 2003.  The Veteran filed a 
notice of disagreement, requesting an increased disability 
evaluation, including separate 10 percent ratings for each ear.  
The RO continued to assign a 10 percent evaluation under 
Diagnostic Code (DC) 6260 because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus of 
each ear.  The Veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  See Chairman's Memorandum 
No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which 
limits a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating cases 
was lifted.  

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  See 38 C.F.R. 
§4.87, Diagnostic Code 6260.  Additionally, the record does not 
present, and it has not been asserted, that the record presents 
such an exceptional or unusual disability picture as to warrant 
the assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321 (2009).  In this regard, the 
Board notes that there has been no demonstration that the 
service-connected tinnitus is productive of marked interference 
with employment, beyond that contemplated in the current 10 
percent rating, nor productive of frequent hospitalization, as to 
prevent the use of the regular rating criteria.  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair and 
adequate basis for rendering a decision in this case.  
Consequently, referral for a higher rating on an extraschedular 
basis is not warranted.  

As there is no legal basis upon which to award a higher 
evaluation, to include a separate schedular evaluation for 
tinnitus in each ear, the Veteran's appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Bilateral Hearing Loss
 
In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable (i.e., 0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from Level 
I for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are conducted 
using a controlled speech discrimination test together with the 
results of a pure tone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 
4.87 (2009). 

The provisions of 38 C.F.R. § 4.86(a) establish that, when the 
pure-tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

During the May 2003 VA examination, for the relevant thresholds, 
the Veteran had an average pure-tone threshold of 32 decibels and 
a speech discrimination score of 96 percent in his right ear, and 
an average pure-tone threshold of 38 decibels and a speech 
discrimination score of 92 percent in his left ear.  This, in 
turn, correlates to Level I hearing acuity in his right ear and 
Level I hearing acuity in his left ear.  Such designations do not 
warrant a compensable rating according to 38 C.F.R. § 4.85, Table 
VII.  The provisions of 38 C.F.R. § 4.86(a) or (b) are not 
applicable.  More recently, in February 2009, the Veteran was 
provided with another VA examination, wherein he complained of 
increased hearing loss.  Pure-tone audiometric testing revealed 
that the Veteran had an average pure-tone threshold of 41 
decibels in his right ear and 94 percent speech discrimination.  
This correlates to Level I hearing acuity for this ear under 
38 C.F.R. § 4.85, Table VI.  For the left ear, for the relevant 
thresholds, his average decibel loss was 43 decibels and the 
speech discrimination score was 92 percent.  This also translates 
into Level I hearing for the left ear under Table VI.  Together, 
the designations result in a noncompensable rating under 
38 C.F.R. § 4.85, Table VII.  In other words, throughout the 
entire rating period on appeal, the results of the Veteran's 
hearing evaluations clearly indicate there simply is no basis for 
assigning a higher, compensable rating for his bilateral 
sensorineural hearing loss on a schedular basis.  

In denying the claim for a higher rating, the Board also has 
considered whether the case warrants referral for consideration 
of entitlement to a greater level of compensation on an extra-
schedular basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him  that his bilateral hearing loss has caused marked 
interference with his employment (meaning above and beyond that 
contemplated by his noncompensable schedular rating) or that his 
bilateral hearing loss has otherwise necessitated frequent 
periods of hospitalization.  As such, the Board finds that this 
case does not warrant referral to the Director of Compensation 
and Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing impairment disability on 
occupational functioning and daily activities. See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2008).  While the Veteran has complained that he noticed 
more difficulty hearing, he has had very good speech 
discrimination ability.  He has not set forth any allegation that 
his hearing examinations are deficient in determining his hearing 
loss  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  

PTSD 

The Veteran's PTSD is presently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 for the period 
prior to June 29, 2006 and as 70 percent disabling thereafter.  A 
30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there 
must be occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

A.  Prior to June 29, 2006

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the Veteran's overall 
disability picture for the rating period prior to June 29, 2006 
is consistent with the currently assigned 30 percent rating, and 
that a higher evaluation is not warranted.  

The objective clinical evidence of record does not show that the 
Veteran had difficulty understanding complex commands, impaired 
memory, impaired insight or judgment, disturbances of motivation 
and mood, or difficulty maintaining relationships.  The Veteran's 
VA treatment notes show that the Veteran was alert and oriented, 
with mild to moderate anxiety, neutral or euthymic affect and a 
good memory.  Likewise, his nightmares were no more than 
occasional and his depressive symptoms were well-controlled 
without medication.  (See VA treatment notes dated November 2004, 
December 2005).  Moreover, his thought content was normal.  
Furthermore, the Veteran's May 2003 VA examination report 
indicates that he was correctly oriented (to time, person, place, 
situation, etc.) and cooperative, with good eye contact and 
concentration.  In addition, there was no objective clinical 
evidence of delusions, suicidal or homicidal ideation, or 
hallucinations.  Impulse control and judgment were poor, but his 
insight and memory were good.  Nor was there any evidence of any 
psychomotor retardation, inappropriate behavior, or abnormal 
involuntary movement.  Likewise, his speech was coherent and 
relevant and there was no evidence of an impaired thought process 
or psychoses.  The VA examination report also indicates that he 
was able to participate in all of his activities of daily living.  

Additionally, the Veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-connected 
PTSD was 60, prior year 50.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM IV), GAF scores of 41 to 50 
are indicative of serious impairment in social or occupational 
functioning (suicidal ideation or social isolation).  GAF scores 
of 51 to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty in 
social or occupational functioning (i.e., few friends, conflicts 
with peers).  The Board acknowledges that a GAF score is 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  However, an assigned GAF 
score must be considered in conjunction with the objective 
findings of record as a whole in determining the Veteran's 
disability status.  In this regard, the VA examiners' clinical 
findings are more probative in making this important 
determination, as these findings more accurately portray the 
relevant, objective symptoms of the Veteran's service-connected 
PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification 
for increasing the rating for the Veteran's PTSD on the basis of 
his GAF score.  See 38 C.F.R. § 4.7.

The Veteran did not meet the criteria for a disability rating in 
excess of 30 percent for the entire rating period prior to June 
29, 2006.

B.  Since  June 29, 2006

Considering the evidence relating to the veteran's service-
connected PTSD under the relevant rating criteria, Diagnostic 
Code 9411, the Board finds that the Veteran's disability picture 
since June 29, 2006 is most consistent with the current 70 
percent disability evaluation, and that an increased disability 
evaluation is not warranted.  In this regard, the objective 
clinical evidence of record does not show that the Veteran 
experiences obsessional rituals which interfere with routine 
activities, or that he has intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene.  The Veteran also does not have grossly 
impaired thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities associated with daily living 
(including maintaining personal hygiene); disorientation as to 
time or place; memory loss for names of close relatives, 
own occupation, or own name, as a result of his service-connected 
PTSD.  

Although the Board acknowledges that the Veteran reported some 
suicidal ideation without intent at his June 2006 VA examination, 
there was no objective evidence of suicidal or homicidal 
ideation, or evidence of hallucinations or delusions.  Likewise, 
the Veteran had good hygiene and was alert, cooperative, and 
correctly oriented in all spheres (to time, place, and person); 
at that time, he also had intact long-term memory, normal speech, 
and logical and goal-directed thought processes.  According to 
the Veteran's VA treatment records, the Veteran was oriented and 
cooperative, with normal thought processes and no psychosis.  His 
memory was unimpaired, and his insight and judgment were fair.  
There was also no evidence of suicidal or homicidal ideation, 
delusions or hallucinations.  Similarly, there was no evidence of 
involuntary movements or psychomotor agitation.  More recently, 
at his February 2009 VA examination, the Veteran had good 
hygiene, normal psychomotor activity, and unimpaired speech and 
thought processes.  His affect was normal and his mood was good; 
he was alert, oriented, and cooperative, with good judgment and 
insight.  There was no evidence of hallucinations or delusions, 
panic attacks, suicidal or homicidal ideation, or obsessive 
behavior.  The Veteran had irritability and impaired sleep, but 
impulse control was good and his memory was only mildly impaired.   

Additionally, the veteran had a Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-connected 
PTSD, of 50 on VA examination in June 2006, when the examiner 
characterized his PTSD as severe, and of 60 in February 2009.  
The February 2009 VA examiner also noted that the Veteran had 
some limitations due to his nonservice-connected alcohol 
dependence and that the Veteran did not have total occupational 
or social impairment, or deficiencies in judgment, thinking, 
family relations, work, or mood.  The Board acknowledges that a 
GAF score is probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, 
the VA medical providers and examiners' clinical findings are 
nevertheless probative in making this important determination, as 
these findings more accurately portray the relevant, objective 
symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. 
§§ 4.2, 4.6.  So there is no justification for increasing the 
rating for the Veteran's PTSD on the basis of his GAF scores; as 
they are commensurate with his current rating.  See 38 C.F.R. 
§ 4.7.

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 70 percent evaluation 
for PTSD, for the period since June 29, 2006, but no higher.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

 


C.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
both of the time periods at issue.  However, the record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards.  See 38 C.F.R. § 3.321(b)(1).  There has been 
no showing by him or anyone on his behalf that his PTSD, standing 
alone, has caused marked interference with his employment (beyond 
that contemplated by his 30 and 70 percent schedular ratings, 
respectively) or that his PTSD necessitated frequent periods of 
hospitalization such that application of the regular schedular 
rating standards is rendered impracticable.  As such, the Board 
finds that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

The claim for a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to an initial disability evaluation in excess of 30 
percent for PTSD, for the period prior to June 29, 2006, is 
denied.

The claim for a disability rating in excess of 70 percent for 
PTSD for the period since June 29, 2006 is denied.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In this regard, the Board notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's peripheral neuropathy of the lower extremities is 
related to his service.  The Board acknowledges that the 
Veteran's service treatment records do not show treatment or 
diagnoses of peripheral neuropathy, but that the Veteran has been 
diagnosed with peripheral neuropathy of the lower extremities 
since that time.  Nevertheless, the Veteran claims that, even 
absent an acute event or injury during service, his service 
resulted in his current peripheral neuropathy of the lower 
extremities.   VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the 
Board finds that the Veteran should be afforded a VA examination 
in order to determine nature and etiology of the Veteran's 
peripheral neuropathy of the lower extremities, if any.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board notes that the issue of entitlement to TDIU is 
inextricably intertwined with the Veteran's claim of entitlement 
to service connection for peripheral neuropathy of the lower 
extremities, currently on appeal.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).  Hence, 
the Board will defer appellate consideration of the issue of 
entitlement to TDIU pending completion of the action requested 
below. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his peripheral neuropathy 
of the lower extremities, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current peripheral neuropathy of the lower 
extremities, if any, is related to his 
service in the military, to include any 
alleged events or injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Following completion of the above, the 
RO should readjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities and the Veteran's inextricably 
intertwined TDIU claim.  Consideration must 
be given to all additional evidence 
received since issuance of the most recent 
statement of the case as to the matter.  If 
any benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


